EATTOENEY                    GENERAL

                      AUSTIN.      TEXAS     %‘@+?I

                                September 25, 1969


Honorable 0. N. Humphreys, Jr.
Administrator
Texas Liquor Control Board
Sam Houston State Office Building
Capitol Station
Austin, Texas 78711
                                         Opinion No. M-479

                                           RE:   Whether changes of
                                                 the individual respon-
                                                 sible for management of
                                                 the premises under a Re-
                                                 tail Dealer's On-Premise
                                                 License or wine and beer
                                                 Retailer's permit must be
                                                 reflected upon the face
                                                 of the license or permit
                                                 prior to renewal date,
Dear Mr. Humphreys:                              and related question?
     You request the opinion of this office as to whether
a change in the individual natural person designated to be
primarily responsible for the management of the premises
under a Retail Dealer's On-Premise License or Wine and Beer
Retailer's Permit must be reflected upon the face of the
license or permit prior to its renewal date.
     In the event such a change is required prior to renew-
al, you also ask whether the license or permit should be
amended, corrected, or supplemented, or whether an original
application must be filed.
     The Texas Liquor Control Act, Article 667-5, Vernon's
Ann. P.C. (as added by Chapter 38,,page 99, Section 17A, Acts
of the 61st Legislature, Regular Session, 1969) requires the
following:
           "Section SC. Every Retail Dealer's
        On-Premise License and Wine and Beer
        Retailer's Permit shall contain the name
        of the individual natural person holding


                            - 2387-
                                                        .   1




Hon. 0. N. Humphreys, Jr., page 2, (M- 479 )




       ntiens'eor uermit: or, if the holder 'not be
       an individual natural.person, the designated
       natural person named therein. Such photograph
       shall be not more than two years old and shall
       be furnished by the licensee or permittee. The
       Board is hereby vested with the power to pre-
       scribe the size and nature of such photograph,
       the manner of furnishing same, and the method
       of affixing such photograph to the license or
       permit." (Emphasis added).
     It is the opinion of this office that the language used
in Section SC specifying that every license or permit contain
the name and photograph of "the individual partner, officer,
trustee or receiver who is primarily responsible for the
management of the premises" imposes a continuing requirement.
Therefore, any change in the designated individualsnatural
person must be reflected on the face of the license or permit.
     In answer to your second question, the Texas Liquor
Control Board's authority to make such a change is provided
by Article 666-15d, Vernon's Penal Code, Texas Liquor Control
Act, the relevant parts of which provide that ". . . in case
it is necessary to make any change in any . . . permit the
Board is authorized to issue a , . . corrected permit."
     The Act does not require an original application or re-
newal whenever a different partner, officer, trustee, or re-
ceiver is designated as the person primarily responsible for
the management of the premises. Unlike the holder of a per-
mit or license who is an individual natural person, a change
by the entity of the person so designated does not involve
a change of the license or permit holder. Section SD and
5E apply only to "original" appliCatiO$¶S. Therefore the
fingerprinting and investigation provisions of Section 5D
and the hearing provisions of Section 5E are not applicable
to an individual natural person designated by an entity as
primarily responsible for the management of the premises in
the existing license or permit subsequent to its original
application.

                        - 2388
                             -
.    .




Hon. 0. N. Humphreys, Jr., page 3,    (M-   479 )



     However the Texas Liquor Control Board may refuse to
renew the annual license or permit if such designated in-
dividual natural person has been finally convicted of certain
offenses during the three years next preceding the filing
of such renewal.
     Section 5F,(b) and (c), provides that:
            "(b) The Texas Liquor Control Board,shall
         refuse to issue any renewal of a Retail Dealer's
         On-Premise License or a Wine and Beer Retailer's
         Permit if it finds that the individual applicant,
         or the spouse of such applicant, has at any time
         during the three years next preceding the filing
         of application for such renewal been finally con-
         victed of a felony, or any of the offenses list-
         ed in Subsection (a) of this Section, or if it
         finds that three years has not elapsed since the
         termination of any sentence, parole or probation
         served by the applicant, or the spouse of such
         applicant, as the result of a felony prosecution,
         or prosecution for any type of offense named in
         Subsection (a) of this Section.
            "(c) The word 'applicant' as used in this
         Section shall mean the individual natural person,
         if any, holding or applying for such license or
         permit; or, if the holder or applicant not be an
         individual natural person, the individual partner,
         officer, trustee or receiver who is primarily xe-
         sponsible for the management of the premises."
    The offenses listed in Subsection (a) are the following:

            ”(1) prostitution:
            ”(2) vagrancy convictions    involving moral
                    turpitude;
            "(3)    bookmaking;
            "(4)    gambling (gaming);
            "(5)    any offense involving narcotics or
                    other dangerous drugs;
            "(6)    violations of the Texas~Liquor Con-
                    trol Act resulting in the cancella-
                    tion of a license or permit, or a fine
                    of not less than Five Hundred Dollars
                     ($500);
            m (7)   more than three violations of the Texas
                    Liquor Control Act relating to minors;
            ' (8)   bootlegging;
                           -2389-
Hon. 0. N. Humphreys, Jr., page 4,   (M-   479 )



           "(9) violation of penal law involving fire-
                arms or other deadly weapons or if he
                finds that three years has not elapsed
                since the termination of any sentence,
                parole or probation served by the appli-
                cant, or the spouse of such applicant, as
                the result of a felony prosecution, or
                prosecution for any type of offense named
                herein."
                         SUMMARY
       When a change is made of the individual natural
    person designated to be primarily responsible for the
    management of the premises of a Retail Dealer's On-
    Premise License or Wine and Beer Retailer's Permit
    prior to its renewal date, such change must be re-
    flected on the License or Permit by showing on its
    face the individual's name and photograph.
        Such a change by the existing license or permit
     holder must be effected by a corrected license or
     permit.
                               Ver   ruly yours,
                                 #



                                           C. MARTIN
                                           General of Texas
Prepared by Charles T. Rose
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman




                        -2390-
Hon. 0. N. Humphreys, Jr., page 5,   (M-   479 )



Bill Carbusier
Michael Stork
David Longoria
Jay Floyd
MEADE F. GRIFFIN
Staff Legal Assistant
HAWTHORNE PHILLIPS
Executive Assistant
NOLA WHITE
First Assistant




                        -   2391-